

113 S2670 IS: Keep the Promise Act of 2014
U.S. Senate
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2670IN THE SENATE OF THE UNITED STATESJuly 28, 2014Mr. McCain (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo prohibit gaming activities on certain Indian land in Arizona until the expiration of certain
			 gaming compacts.1.Short titleThis Act may be cited as the Keep the Promise Act of 2014.2.FindingsCongress finds that—(1)in 2002, the voters in the State of Arizona approved Proposition 202, the Indian Gaming
			 Preservation and Self-Reliance Act;(2)to obtain the support of Arizona voters to approve Proposition 202, the Indian tribes within
			 Arizona agreed to limit the number of casinos within the State and in
			 particular within the Phoenix metropolitan area; and(3)this Act preserves the agreement made between the Indian tribes and the Arizona voters until the
			 expiration of the gaming compacts authorized by Proposition 202.3.DefinitionsIn this Act:(1)Indian tribe; class II gaming; class III gamingThe terms Indian tribe, class II gaming, and class III gaming have the meanings given those terms in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703).(2)Phoenix metropolitan areaThe term Phoenix metropolitan area means land within Maricopa County and Pinal County, Arizona, that is north of latitude 33 degrees,
			 5 minutes, 13 seconds north, east of longitude 113 degrees, 20 minutes, 0
			 seconds west, and west of longitude 110 degrees, 50 minutes, 45 seconds
			 west, using the NED 1983 State Plane Arizona FOPS 0202 coordinate system.4.Gaming clarification(a)ProhibitionClass II gaming and class III gaming are prohibited on land within the Phoenix metropolitan area
			 acquired by the Secretary of the Interior in trust for the benefit of an
			 Indian tribe after April 9, 2013.(b)ExpirationThe prohibition in subsection (a) shall expire on January 1, 2027.